Order unanimously modified by granting plaintiff’s motion, pursuant to section 324 of the Civil Practice Act, to require defendants Franzese Cement & Concrete Corp. and Anthony Franzese *755to produce for inspection by the plaintiff the books and records of the corporate defendant specified in items A, B, C, D, B, F and G of the order appealed from, and, as so modified, affirmed, with twenty dollars costs and disbursements to the plaintiff. The date for the examination and inspection to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.